Citation Nr: 0320285	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  97-17 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to a compensable evaluation for residuals of 
malaria.

2.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran 




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1964 to June 1967 and 
subsequent active duty for training.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Los Angeles Regional Office (RO), which, in pertinent 
part, declined to grant a compensable evaluation for 
residuals of malaria and denied service connection for a 
right knee disability.  

The Board remanded these matters in April 2000 for further 
evidentiary development.  Upon review of the record, the 
Board concludes that such development was accomplished 
satisfactorily.  See Stegall v. West, 11 Vet. App. 268 
(1998).

By March 2003 rating decision, the RO granted service 
connection for a right knee disability and assigned a 10 
percent evaluation.  The veteran, through his representative, 
has expressed disagreement with the initial rating assigned.


FINDINGS OF FACT

1.  The veteran is not shown to be suffering from residuals 
of malaria.

2.  The veteran's right knee disability is manifested by no 
more than minimal limitation of motion, osteoarthritis 
demonstrated by X-ray studies, a pain of extremes of right 
knee motion.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected residuals of 
malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 6304 
(2002).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 5010 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits enumerated 
above.  The discussions in the rating decisions, statement of 
the case, supplemental statements of the case, and September 
2002 letter have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the September 2002 letter, the veteran 
was advised of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes VA 
and private medical records and relevant medical examination 
reports and opinions.  As the record shows that the veteran 
has been afforded VA examinations in connection with his 
claims, the requirements of 38 C.F.R. § 3.159(c)(4) (2002) 
have been met.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background 

By May 1974 rating decision, the RO granted service 
connection for malaria, and a zero percent evaluation was 
assigned.

On March 1997 VA orthopedic examination, the veteran 
complained of right knee pain, particularly after sitting or 
standing.  He was not limited by right knee pain.  
Objectively, the examiner noted that there was no right knee 
swelling or deformity.  There was some medial joint line 
tenderness.  Right knee range of motion was from zero to 120 
degrees.  A right knee X-ray study revealed mild loss of 
medial joint line and patellofemoral degenerative disease.  
The examiner diagnosed degenerative disease of the right 
knee.

By March 1997 rating decision, the RO, in pertinent part, 
denied a compensable evaluation for malaria and denied 
service connection for a right knee disability.

In December 1997, the veteran testified at a local hearing at 
the RO.  He indicated that he experienced nightly sweating 
and low-grade fevers but that during the day, he was 
"healthy as a horse."  He denied taking medication for 
malaria-related symptomatology.  With respect to his right 
knee, the veteran stated that it was injured during a fall in 
service.  He sated that he experienced right knee pain and 
used a cane periodically to "get around work."

On December 2002 fee-basis medical examination, the veteran 
reported that he experienced nightly sweating and occasional 
low-grade fevers.  He denied urinary problems, abdominal 
pain, chills, and other symptoms.  Laboratory tests revealed 
a normal blood count and normal malaria smears.  The examiner 
concluded that the veteran's in-service malaria showed no 
residuals as he did not display any objective physical signs 
suggesting chronic malaria and liver function tests were 
normal.

On December 2002 fee-basis orthopedic examination, the 
veteran complained of constant, dull, throbbing right knee 
pain that was exacerbated by walking, standing, squatting, 
and lifting.  He reported use of analgesics to alleviate 
right knee symptomatology.  On objective examination, the 
veteran's gait and posture were normal.  He ambulated without 
assistive devices.  He could squat with right knee pain on 
extreme flexion.  There was no evidence of deformity, 
swelling, joint effusion, or palpable mass.  There was 
minimal tenderness over the right knee joint, and there was 
no crepitation on right knee motion.  X-ray studies of the 
right knee revealed normal bony structure, but there was 
narrowing of the medial joint space.  The examiner diagnosed 
right knee osteoarthritis of the right knee and 
chondrocalcinosis of the knees bilaterally.  The examiner 
commented that subjective symptoms included constant slight 
to moderate right knee pain.  Objective factors included 
painful restriction of flexion of the right knee and abnormal 
X-ray findings of the right knee joint.

By March 2003 rating decision the RO granted service 
connection for traumatic arthritis of the right knee and 
assigned an evaluation of 10 percent.

Discussion

The veteran asserts that the severity of his service-
connected residuals of malaria and right knee disability 
warrant higher disability ratings.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected malaria has been rated by the 
RO under the provisions of Diagnostic Code 6304.  Under that 
diagnostic code, a 100 percent rating for malaria is assigned 
when there is an active disease process.  Relapses must be 
confirmed by the presence of malarial parasites in blood 
smears.  Thereafter, malaria is to be rated as residuals such 
as liver or spleen damage under the appropriate system.  See 
38 C.F.R. § 4.88b.

The most recent December 2002 VA examination shows that the 
veteran stated that he has night sweats and low-grade fevers.  
Objective findings indicated that malaria smears revealed no 
abnormalities, and liver function tests were normal.  The 
examiner concluded that the veteran suffered no residuals of 
malaria.  Accordingly, the Board finds no residual disability 
resulting from the malaria.  Thus, the preponderance of the 
evidence is against the veteran's claim.

The veteran's service-connected right knee disability has 
been rated by the RO under the provisions of Diagnostic Code 
5010.  Diagnostic code 5010 provides that arthritis that is 
due to trauma and substantiated by x-rays shall be rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a Diagnostic Code 5003 provides that degenerative 
arthritis established by x-ray findings shall be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  When, 
however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate DC, an 
evaluation of 10 percent is for application for each such 
major or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Id.  The appropriate Diagnostic Code in this case is 5260 
pertaining to limitation of flexion of the knee.  Id.  Under 
this diagnostic code, a zero percent evaluation is assigned 
when knee flexion is limited to 60 degrees.  Id.  A 10 
percent evaluation is warranted where knee flexion is limited 
to 45 degrees.  Id.  An evaluation of 20 percent is assigned 
where knee flexion is limited to 30 degrees, and a 30 percent 
evaluation is applicable when knee flexion is limited to 15 
degrees.  Id.  On most recent examination, limitation of 
right knee motion was not indicated.  At worst, however, the 
evidence reflects right knee range of motion that was from 
zero to 120 degrees.  Such limitation of right knee motion 
would warrant a noncompensable evaluation under Diagnostic 
Code 5260.  As such, and because right knee osteoarthritis 
has been demonstrated by X-ray, a 10 percent evaluation for 
the veteran's right knee disability is warranted under 
Diagnostic Code 5260.  A higher evaluation is not warranted 
under these or any other diagnostic codes pertinent to the 
knees.

Furthermore, the Board finds that the current 10 percent 
rating is the highest rating warranted in conjunction with 
the veteran's original claim and subsequent grant of service 
connection for a right knee disability.   See Fenderson, 
supra.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  In this 
case, the veteran experiences right knee pain on extreme 
flexion.  However, the Board finds that an additional 
evaluation for pain and limitation of function is not 
appropriate in this instance.  The veteran has already been 
granted a 10 percent evaluation for right knee osteoarthritis 
under Diagnostic Code 5010 because his right knee limitation 
of motion does not merit a compensable evaluation under 
Diagnostic Code 5260.  Thus, he has already been compensated 
for functional loss and painful motion.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, supra.  The rating schedule may not be 
employed as a vehicle for compensating a claimant twice or 
more for the same symptomatology; such a result would 
overcompensate him for the actual impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders discussed above have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards to 
either disability.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence with respect to either 
issue to otherwise warrant a favorable decision.


	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

